OPINION
PER CURIAM.
Nathaniel Dante Rice appeals his conviction for possession with intent to distribute seven grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000), and possession of a firearm after having been convicted of a felony, in violation of 18 U.S.C. §§ 922(g), 924(a) (2000).
On appeal, Rice first contends that the district court erred in applying the good faith exception to a search conducted pursuant to a defective search warrant. A district court’s determination of probable cause under the Fourth Amendment is an issue of law, and is therefore reviewed de novo. United States v. Wilhelm, 80 F.3d 116, 118 (4th Cir.1996). After careful review of the record, we conclude that the district court properly applied the good faith exception. Id.
Rice also contends that his statement was admitted at trial in violation of his rights pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602,16 L.Ed.2d 694 (1966). Even if Rice’s statement was admitted in error, based on the evidence presented at trial, we conclude that any error was harmless. See United States v. Mobley, 40 F.3d 688, 694 (4th Cir.1994).
Finally, Rice seeks to assert the defense of estoppel by entrapment as to his conviction under § 922(g). However, as Rice recognizes, this argument is squarely foreclosed by our decision in United States v. Etheridge, 932 F.2d 318 (4th Cir.1991).
Accordingly, we affirm Rice’s conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED